Citation Nr: 0333828	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-00 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to basic eligibility for Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel



INTRODUCTION

The appellant has reported that he served as a recognized 
guerilla in the service of the United States Armed Forces 
from 1943 to April 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

A personal hearing was scheduled in March 2002 to enable the 
appellant to testify in support of his claim; however, 
through correspondence submitted in March 2002, the appellant 
indicated that he would be unable to attend.



FINDINGS OF FACT

1.  In a September 2000 decision, the Board denied basic 
entitlement on the basis that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

2.  Additional evidence submitted since the Board's September 
2000 decision is duplicative of previously considered 
evidence, or is new to the record but does not bear directly 
and substantially upon the question of whether the appellant 
has met the basic eligibility requirements for VA benefits, 
and, by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The Board's September 2000 denial is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2003).

2.  New and material evidence has not been received since the 
September 2000 denial, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA satisfied these duties to the appellant in a 
December 2001 Statement of the Case.  

Furthermore, the Board notes that VA has conducted the 
necessary evidentiary development in this case, given the 
issue at hand.  Specifically, the RO has obtained a 
certification from the service department regarding the 
military service of the appellant.  The Board concludes that 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating his 
claim.  For all the foregoing reasons, the Board is satisfied 
that VA's duties to the appellant have been fulfilled.

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d (Fed. Cir. 2003), the Board acknowledges that the 
Statement of the Case sent in December 2001 only provided 30 
days for the appellant to respond-although it also pointed 
out that any evidence received within one year could result 
in benefits being awarded back to the date of claim.  It is 
apparent that the RO applied the provisions of the 
invalidated 38 C.F.R. § 3.159(b), as the appellant was 
provided 30 days to respond but he was advised that he could 
still respond within a year and benefits, if any, would be 
awarded accordingly.  Thus, although it appears that the RO 
initially applied the regulation that was invalidated by the 
Federal Circuit, the appellant has been provided ample 
opportunity to present evidence.

I.  Factual Background

A review of the record shows that the appellant filed his 
initial claim for VA benefits in August 1996, claiming that 
he had served in the United States Armed Forces, from 1943 to 
April 1945.  This information was forwarded to the service 
department for verification.  In March 1997, the service 
department certified that "[s]ubject has no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."

In support of his initial claim, the appellant submitted a 
March 1949 document signed by a Philippine Army Assistant 
Adjutant General, indicating that the appellant's name was 
carried in a reconstructed guerilla roster of Company H, 2nd 
Battalion, 15th Infantry, with a date of recognition of 
January 1945, a revised date of recognition of October 1943, 
and a discharge date of April 1945.  An "Enlistment Record" 
was also submitted which indicated that he had served in 
Company H, 2nd Battalion, 15th Infantry until his discharge in 
April 1945.  Two affidavits were also submitted from two 
private physicians, which discussed the appellant's current 
medical condition.  

At a RO hearing held in November 1997, the appellant 
indicated that he had no further evidence to present except 
for a joint affidavit from his neighbors attesting to his 
military service.

In May 1999, the RO submitted another letter to the service 
department requesting verification of the appellant's 
reported military service, advising that the appellant had 
reported an alternative spelling of his name in submitted 
correspondence.  In March 2000, the service department 
notified the RO that no change was warranted in their prior 
negative certification.

In May 1997, the RO denied the appellant's claim for basic 
entitlement; the appellant appealed this determination.  In 
September 2000, the Board denied the appellant's claim of 
entitlement to basic eligibility for VA benefits.  The 
appellant initiated an appeal to the U.S. Court of Appeals 
for Veterans Claims (Court), however, simultaneously he also 
submitted new evidence to the RO for consideration in support 
of his claim for basic entitlement.  In June 2001, the Court 
dismissed the appellant's appeal on the basis of lack of 
jurisdiction.  

In support of his claim to reopen, the appellant submitted a 
Certification from the "Office of the Barangay Captain" 
attesting that the appellant had served as a World War II 
veteran and that he had been suffering several illnesses.  In 
April 2001, the appellant submitted an affidavit from two 
neighbors and correspondence dated in December 1992 from the 
Asst Adjutant General which provided that the appellant was a 
member of the Recognized Guerilla and was discharged in April 
1945.  In September 2001, the appellant submitted a Joint 
Affidavit from two neighbors in which they attested that the 
appellant served as a USAFE Guerilla.  In October 2001, the 
appellant submitted a personal affidavit dated in September 
2001 in which he attested that he served in the "USAFE 
Guerilla, H Co., 2nd Bn. 15th Infantry."  The appellant also 
submitted several pieces of correspondence in support of his 
claim.  

In September 2001, the RO determined that the appellant's 
case could not be reopened for failure to submit new and 
material evidence.  The appellant duly appealed.

II.  Laws and Regulations

Generally, an unappealed Board decision is final under 38 
U.S.C.A. § 7105(c), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A regulatory change is effective with respect to claims filed 
on or after August 29, 2001, and is not applicable to the 
appellant's appeal because this attempt to reopen his claim 
was filed prior to this date.

The appellant claims that his military service meets the 
requirements for eligibility for VA benefits on the basis 
that he is a "veteran."  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits which do not 
include death pension benefits authorized by chapter 15, 
title 30, U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 
38 C.F.R. § 3.6(c), (d) (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows, 
in addition to meeting the above requirements, (1) service of 
four months or more, or (2) discharge for disability incurred 
in the line of duty, or (3) 90 days creditable service based 
on records from the service department such as 
hospitalization for ninety days for a line of duty 
disability.  38 C.F.R. § 3.203(b) (2003).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2003).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the United States Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. 
Brown, 4 Vet. App. 115 (1993).

III.  Analysis

In September 2000, the Board denied the appellant's claim for 
entitlement to VA benefits.  The Board concluded that the 
criterion of "veteran" for purposes of entitlement to VA 
benefits was not met and the appellant was not eligible for 
VA benefits.  On appeal, the Court dismissed for lack of 
jurisdiction; therefore, the decision of the Board is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  
The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
September 2000 Board decision.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which is material or 
which is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(2003).  Because new and material evidence has not been 
submitted, the claim for eligibility for VA benefits cannot 
be reopened.

As indicated above, the evidence added to the record since 
the September 2000 determination includes affidavits and 
certifications.  The Board finds that the affidavits by the 
two neighbors submitted in April 2001 and September 2001 are 
duplicative of previously considered evidence; however, the 
other documentation is "new," because these submissions 
were not previously of record.  The submissions, however, 
whether considered alone or in connection with evidence 
previously assembled are not "material" because they do not 
bear directly and substantially upon the matter under 
consideration, which is basic eligibility for VA benefits.  
Such an issue turns on the nature of the military service of 
the appellant.

Specifically, the documents submitted by the appellant in 
support of his claim fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as they are 
not official documents of the appropriate U.S. service 
department and do not constitute valid evidence of service.  
Therefore, these documents may not be accepted by the Board 
as verification of his service for the purpose of receiving 
VA benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. 
Cir. 1997).

Overall, the evidence submitted since the final September 
2000 decision is new but does not bear directly and 
substantially upon the question of whether the appellant has 
met the basic eligibility requirements for VA benefits, and, 
by itself or in connection with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  For these 
reasons, the Board concludes that the appellant has not 
presented new and material evidence to reopen his claim of 
basic eligibility for VA disability benefits.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of basic eligibility for VA disability benefits, the 
appeal is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



